



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Mahal, 2012
    ONCA 673

DATE: 20121005

DOCKET: C53224

Armstrong and Watt JJ.A. and Then R.S.J. (
ad
    hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

Karamjit Mahal

Appellant

Edward L. Greenspan, Q.C. and Michael W. Lacy, for the
    appellant

Xenia Proestos, for the respondent

Heard: February 23, 2012

On appeal from the conviction entered on January 19,
    2010, by Justice Alfred J. Stong of the Superior Court of Justice, sitting without
    a jury.

Watt J.A.:

[1]

It was no coincidence that one July evening about five years ago, two
    groups of people in separate vehicles arrived at the same place at about the
    same time. Their meeting place was a service station parking lot in the north
    end of Toronto. Members of the groups greeted one another after their arrival.

[2]

Karamjit Mahal (the appellant), was among those who were there. He took
    a plastic bag out of one vehicle and put it inside the passenger compartment of
    the other. Both groups returned to their respective vehicles and began to drive
    away.

[3]

The groups encountered an obstacle as they were leaving the service
    station lot: several undercover police officers stopped their vehicles and
    arrested the occupants. One of the group dropped a plastic bag on the ground.
    Inside the bag police found about 250 grams of heroin.

[4]

At their joint trial about three and one-half years later, several of
    the persons charged challenged the admissibility of evidence investigators had
    obtained by judicially authorized electronic surveillance. They said that the
    authorizations that permitted interception of their private communications
    should not have been granted, and any evidence obtained as a result should not
    be admitted at their trial.

[5]

In the case of the appellant, the trial judge thought otherwise. He
    decided that the authorizations had been properly granted and the evidence
    obtained by their execution, not the product of any constitutional
    infringement, should be admitted at trial.

[6]

After the trial judges rulings on the pre-trial motions, the appellant
    admitted a summary of the Crowns case and offered no opposition to entry of a
    conviction. The trial judge entered the conviction accordingly.

[7]

The appellant says that the trial judge was wrong in his conclusions
    about the validity of the enabling authorizations and the admissibility of
    evidence obtained by their execution. I disagree, and will explain in these
    reasons why I think the trial judge was right.

THE BACKGROUND FACTS

[8]

Proceedings began with several pre-trial motions, the ultimate object of
    which was the exclusion of several intercepted private communications the Crown
    proposed to elicit as evidence.

[9]

The challenge to admissibility proceeded through several steps. It began
    with an application by one of the several co-accused for leave to cross-examine
    the deponent of the affidavits submitted to the authorizing judge in support of
    the application for conventional authorizations under s. 186 of the
Criminal
    Code,
R.S.C. 1985, c. C-46. The challenge continued with submissions that
    the affidavits could not satisfy the statutory conditions precedent in s.
    186(1) of the
Criminal Code
, thus could not constitute lawful
    authority for the interceptions made and tendered for admission. It followed
    that the evidence of intercepted private communications should be excluded
    under s. 24(2) of the
Charter
as a result of the infringement of s. 8.

[10]

A
    brief reference to the procedural history will help to locate the various
    claims of error in their proper setting.

The Investigation

[11]

In
    June 2006, various police forces began a joint investigation into the
    activities of several people alleged to be associated in the ongoing import,
    export and traffic in various controlled substances. The investigative methods
    used included physical surveillance, undercover police officers, receipt of
    information from confidential informants, analyses of business and telephone
    records, and other types of forensic examinations.

[12]

The
    joint forces investigation was not confined to illicit commercial activity in
    controlled substances. Investigators also probed related crimes against the
    persons of others, some inchoate, others substantive.

The Applications for Authorization

[13]

Applications
    for authorization to intercept private communications and several related
    assistance orders were made jointly by federal and provincial designated
    agents. The related assistance orders included number recorder and tracking
    warrants, as well as orders requiring production of telephone records. The
    supportive affidavit/information to obtain was completed by the same police
    officer and the consolidated order signed by the same authorizing judge of the
    Superior Court of Justice.

The Supportive Affidavit

[14]

The
    supportive affidavit/information of D/C Ryan Hogan of the York Regional Police
    comprises 459 paragraphs, exclusive of several appendices relating to the
    reliability of various confidential informants who supplied information
    contained in the affidavit/information.

[15]

In
    general terms, the supportive affidavit describes the offences in respect of
    which interceptional authority is sought. The offences include not only those
    related to illicit commerce in controlled substances, but also several offences
    against the person of others arising out of the supply of controlled
    substances.

[16]

The
    affidavit includes reference to two groups of known persons, which the
    deponent describes as follows:


i.

Principal Known Persons; and


ii.

Other Known Persons.

The appellant is listed among the category Principal
    Known Persons. The affidavit includes a reference to Unknown Persons, and
    describes the locations at which it is proposed to make interceptions. These
    include residences, business locations, vehicles, public telephones, transporting
    vehicles and other places.

[17]

In
    nearly three dozen paragraphs, the affiant describes other investigative
    procedures that have been considered or tried and points out the extent to
    which they have achieved or fallen short of the investigative objective.

The Authorizations
[1]

[18]

Authorizations
    were granted on May 16 and July 12, 2007 by the same judge of the Superior
    Court of Justice. In each case, the judge issued an endorsement explaining his
    findings.

[19]

Each
    authorization listed several offences in respect of which private
    communications could be intercepted. Those listed included both preliminary and
    completed offences involving the collection and distribution of controlled
    substances and offences against the person of others.

[20]

The
    Orders listed the names and other details of two categories of Knowns:
    Principal Known Persons and Other Known Persons, followed by a clause
    describing the circumstances in which the communications of persons whose
    identities were not known at the time the order was granted could also be
    intercepted.

[21]

Each
    authorization listed or described generally the places at which the
    interceptions could be made, again by category, including residences, business
    locations, vehicles, and public telephones. The Orders permitted interceptions
    in vehicles used to transport arrested or detained persons. Another clause
    authorized the interception of the communications of Principal Known Persons
    at other places to which they may resort. In some instances, restrictions were
    imposed to ensure that the interceptions were confined to those authorized.

THE GROUNDS OF APPEAL

[22]

The
    appellant advances three grounds of appeal. He says that the trial judge erred
    in the following ways:

i.

in
    refusing leave to cross-examine the deponent of the affidavits filed in support
    of the applications for authorization;

ii.

in finding that
    the affidavit disclosed a sufficient basis to target the interception of the
    appellants private communications; and

iii.

in finding that the
    authorization did not require live monitoring.

Ground #1: Cross-examination of the Affiant

[23]

This
    ground, advanced in the appellants factum but not in oral argument, requires
    brief reference to the manner in which the issue is raised at trial and the
    ruling of the trial judge before any canvass of the arguments advanced here and
    the principles that inform our decision.

The Motion at Trial

[24]

Trial
    counsel for the appellant filed an application for leave to cross-examine the
    affiant, but abandoned his application at trial.

[25]

Counsel
    for a co-accused pursued his application for leave to cross-examine the
    affiant. He argued that leave should be granted because the affiant:

i.

failed to
    establish investigative necessity;

ii.

relied on
    conclusory and boilerplate statements that did not establish probable cause;
    and

iii.

relied on untested,
    uncorroborated, and incredulous information from informants In relation to the
    co-accused.

The Ruling of the Trial Judge

[26]

The
    trial judge recognized that the co-accused had no absolute right to
    cross-examine the affiant, rather required leave to do so. The purpose of the
    leave requirement, which the trial judge described as not onerous, was to
    screen out frivolous applications, yet permit those that met the standard
    required to proceed.

[27]

The
    trial judge considered that he should grant leave to cross-examine the affiant
    if the co-accused could show that the cross-examination was reasonably likely
    to assist the co-accused in making full answer and defence by eliciting
    evidence that tended to discredit the existence of either condition precedent to
    the granting of the authorization.

[28]

The
    trial judge reviewed the specific complaints advanced by the co-accused,
    including the failure of investigators to apply for search warrants, the
    limited utility of undercover officers, and the alleged unreliability of the
    confidential informants. The trial judge dismissed the application because he
    was not satisfied that the proposed cross-examination would negate the
    demonstration of investigative necessity because the nature of the
    investigation rendered other methods ineffectual to establish a case against
    the principals.

The Arguments on Appeal

[29]

The
    appellant acknowledges that a person who seeks to cross-examine an affiant, as
    a preliminary step to a challenge to the admissibility of intercepted private
    communications as evidence, must obtain leave to do so. Leave should be granted
    when the applicant shows that the cross-examination will elicit testimony
    relevant to one of the conditions precedent to the grant of an authorization.
    The standard, the appellant says, is not an onerous one.

[30]

In
    this case, the appellant continues, the trial judge made two errors. First, he
    misapprehended the legal test for granting leave to cross-examine by conflating
    the ultimate test on an application to exclude evidence for an infringement of
    s. 8 with the standard for granting leave to cross-examine. The issue was not
    whether, on the face of the affidavit, the impugned paragraphs supported the
    issuance of the authorization. The issue on the leave application was whether
    there was a basis to believe that cross-examination would assist the appellant
    in advancing an argument that the requirement of investigative necessity had
    not been met.

[31]

Second,
    the appellant adds, the trial judge misapplied the test for leave to
    cross-examine. The applicant demonstrated a case for cross-examination by
    pointing out the conclusory statements in the affidavit about the utility of
    other investigative techniques and this, as it has in other cases, should have
    been enough to warrant leave being granted.

[32]

The
    respondent begins with the submission that the appellant should not be entitled
    to raise this issue on appeal. At trial, the appellant expressly abandoned his
    application for leave to cross-examine the affiant. He ought not to be
    permitted to contend now that he was improperly prevented from cross-examining
    the affiant when he never advanced an application to do so at trial.

[33]

Further,
    the respondent contends this is not a case in which the appellant can shelter
    under any alleged errors made in the determination of the co-accuseds
    application. That argument was premised on an assertion that the essential
    conditions precedent had not been satisfied in relation to the co-accused. Such
    an assertion has nothing to do with the appellant.

[34]

In
    any event, the respondent says, the co-accuseds application had no merit. The
    complaint about investigative necessity was answered by the affiants inclusion
    of several paragraphs about other investigative procedures and detailed
    explanations of why those procedures had failed or were unlikely to succeed in
    achieving the goals of the investigation. As for the alleged deficits in
    probable cause, the co-accused abandoned this basis for cross-examination as
    soon as the trial judge provided judicial summaries of redacted portions of the
    affidavit.

The Governing Principles

[35]

The
    authorities that describe the standard to be applied on applications for leave
    to cross-examine the deponent of a supportive affidavit and the scope of appellate
    review of these decisions reveal several guiding principles.

[36]

First,
    the enabling statute, Part VI of the
Criminal Code
, contains no
    specific authority that permits cross-examination of an affiant. Nor does any
    such authority emerge by necessary implication from anything contained in or
    omitted from Part VI.

[37]

Second,
    despite the absence of statutory authority, the jurisprudence has recognized a
    discretion to permit cross-examination of an affiant within defined limits. A
    trial judge may grant an accused leave to cross-examine an affiant provided the
    judge is satisfied that the cross-examination is necessary to enable the
    accused to make full answer and defence:
R. v. Garofoli
, [1990] 2
    S.C.R. 1421, at p. 1465;
R. v. Pires
;
R. v. Lising,
2005 SCC 66,
    [2005] 3 S.C.R. 343, at para. 3.

[38]

Third,
    despite the fundamental significance of the right of cross-examination to the
    criminal trial process, that right is neither absolute nor unbounded. The
    extent to which the right of cross-examination becomes an essential adjunct to
    the right to make full answer and defence depends on the context. The threshold
    applicable here requires that an accused show a reasonable likelihood that the
    proposed cross-examination will elicit testimony that tends to discredit the
    existence of a condition precedent to the grant of an authorization:
Garofoli
,
    at p. 1465;
Pires
;
Lising
, at paras. 3 and 40.

[39]

Fourth,
    the conditions precedent that must be satisfied before a judge of a superior
    court of criminal jurisdiction may grant a conventional authorization are
    contained in s. 186(1) of the
Criminal Code
. For discussion purposes,
    serviceable short-form descriptions are as follows:


i.

Probable cause; and


ii.

Investigative necessity.

[40]

The
    probable cause condition precedent in s. 186(1)(a) requires that the affidavit
    satisfy the authorizing judge that there are reasonable and probable grounds to
    believe two things:


i.

A specified crime has been or is being committed; and


ii.

The interception of private communications sought will afford evidence
    of the specified crime.

See
Garofoli
,
    at pp. 1443-1445.

[41]

The
    investigative necessity condition precedent of s. 186(1)(b) requires that the
    affidavit satisfy the authorizing judge that, practically speaking, there is no
    other reasonable alternative method of investigation, in the circumstances of
    the particular criminal inquiry:
R. v. Araujo
, 2000 SCC 65, [2000] 2
    S.C.R. 992, at para. 29. This requirement is to be interpreted in a practical,
    commonsense way with due regard for the nature and purpose of the particular investigation
    that police propose to undertake:
Araujo
, at para. 29.

[42]

The
    investigative necessity requirement in s. 186(1)(b) refers to the investigation
    as a whole, not with respect to each person named in the authorization:
R.
    v. Tahirkheli
(1998), 130 C.C.C. (3d.)
19 (Ont. C.A.), at
    para. 4;
R. v. Pham
, 2002 BCCA 247
,
    165 C.C.C. (3d.)
97, at paras. 85-86; and
Araujo
, at para. 29.

[43]

Fifth,
    the purpose of the leave requirement is to separate the grain from its husks,
    to weed out unnecessary proceedings that are unlikely to assist in the
    determination of relevant issues:
Pires
;
Lising
, at para. 40.
    The standard for granting leave to cross-examine opens a narrow window for
    cross-examination, not because the standard is onerous, but because the basis
    upon which an authorization may be set aside is itself very circumscribed:
Pires
;
Lising
, at para. 40. To determine whether cross-examination should be
    permitted, the parties and reviewing judge must keep a weather eye on the issue
    to be determined on a
Garofoli
review  whether there is a basis upon
    which the authorizing judge
could
grant the order:
Pires
;
Lising
,
    at para. 40.

[44]

The
    circumstances in which leave to cross-examine may be granted are varied. The
    proposed cross-examination may be directed at the credibility or reliability of
    an informant who has provided information included in the affidavit, but must
    show more than that some of this information is false:
Pires
;
Lising
,
    at paras. 41-42. Cross-examination may be permitted where the affiants own
    credibility is material to establish the statutory pre-conditions:
Pires
;
Lising
, at para. 43;
R. v. Lachance
, [1990] 2 S.C.R. 1490, at
    pp. 1501-1502. The facial insufficiency of the affidavit may also provide a
    basis upon which to grant leave to cross-examine the affiant;
Pires
;
Lising
,
    at para. 44;
R. v. Williams
(2003), 181 C.C.C. (3d.) 414 (Ont. C.A.),
    at paras. 13-14.

[45]

Finally,
    on review of the trial judges decision to grant or refuse leave to
    cross-examine, we are disentitled to simply substitute our view for the
    conclusion of the trial judge. The leave decision involves an exercise of
    judicial discretion. Appellate interference is limited to cases in which the
    trial judge has not exercised his or her discretion judicially:
Pires
;
Lising
, at paras. 46-47;
Garofoli
, at p. 1465.

The Principles Applied

[46]

For
    several reasons, I would not give effect to this ground of appeal.

[47]

First,
    the appellant never sought leave to cross-examine the affiant at trial. He
    never asked the trial judge to decide whether
he
should be permitted
    to cross-examine the affiant on any basis related to either of the conditions
    precedent in s. 186(1). The decision not to do so was a considered one made by
    senior and experienced counsel who then represented the appellant. It would be
    inimical to the interests of justice to permit the appellant to reverse field
    now and assert error in a ruling he never asked the trial judge to make.

[48]

Second,
    decisions to permit or refuse leave to cross-examine an affiant involve the
    exercise of judicial discretion. Appellate review accords substantial deference
    to these decisions and confines interference to those cases in which the
    discretion has not been exercised judicially. Deference is equally if not more
    due when an appellant expressly declined to put the discretion in play in the
    court of first instance.

[49]

Third,
    this is not a case in which the appellant can scrounge for sustenance in the
    rejection of the application for leave to cross-examine made by the co-accused
    at trial. The basis for that application was unique to its applicant and had
    nothing to do with the appellant. Further, both aspects of the co-accuseds
    application appear grounded on a submission that the requirements of s. 186(1)
    must be met in respect of each person named in the authorization. The law is
    otherwise: the conditions precedent must be established based on the
    investigation as a whole, not target by target:
Pham
, at para. 86;
Araujo
, at para. 29.

[50]

Finally,
    both aspects of the co-accuseds application lacked merit and were rightly
    rejected by the trial judge.

Ground #2: The Appellant as a Known Person

[51]

The
    second argument the appellant advances is that he was improperly included as a
    known person in both authorizations. He says that the supportive affidavit
    furnished no evidentiary foundation for these inclusions. The evidentiary
    consequence of this argument, the appellant says, is that the interception of
    his private communications was unauthorized, thus offended s. 8 of the
Charter,
and the intercepted private communications should have been excluded as
    evidence under s. 24(2) of the
Charter
.

[52]

A
    helpful point of departure for the discussion of this claim of error is a brief
    recapture of the position advanced at trial, followed by a snapshot of the
    trial judges ruling and a canvass of the arguments raised on appeal.

The Positions Advanced at Trial

[53]

Trial
    counsel for the appellant acknowledged that the requirement of investigative
    necessity had been met and that the appellant was properly identified as a
    speaker in some of the recorded conversations. He made no suggestion that any
    information contained in the affidavit was wrong, misleading or omitted
    material facts. The position trial counsel pressed was that the information
    included in the affidavit was simply insufficient to satisfy the statutory
    threshold for including the appellant as a known person.

[54]

The
    argument advanced here by the appellant was suggested by trial counsel but was
    not put forward as a discrete ground. Trial counsel conflated the argument now
    being advanced with a submission that the affidavit contained no evidence to
    permit the inclusion of the appellant as a known person.

The Ruling of the Trial Judge

[55]

The
    trial judge referred to the decision of this Court in
R. v. Schreinert
(2002), 165 C.C.C. (3d.) 295, as authority for the principle that the threshold
    for naming someone as a known person is a low one. What is required is that
    investigators know the identity of the person and have reasonable and probable
    grounds to believe that the interception of the persons private communications
    may assist in their investigation of the offence.

[56]

The
    trial judge based his conclusion on the redacted affidavit, rather than on the
    unredacted record that was before the authorizing judge. He pointed out that
    the
Criminal Code
did not distinguish between primary targets and
    second [
sic
] targets, which he appears to link with the nature of
    the offence in which a target is said to be a participant. He then reviewed the
    evidence connecting the appellant to the peripheral crime of shooting Raj
    Gupta, including information received from confidential informants and other
    confirmatory information, and concluded:

Based on that information, it was open to the issuing justice
    to rely on the information the police found reliable. A combination of all the
    sources of information, including Guptas statement that Lovely was
    responsible for shooting him, notwithstanding that he later withdrew that
    allegation, along with the information from confidential informant No. 6 or No.
    9 that Makkar was going to get one of his group to shoot Gupta, along with
    the information of confidential informant No. 4 that Mahal was a known
    associate of Makkar rendered it open to the issuing justice to name Mahal in a
    warrant authorizing the interception of telecommunications.

...

Based on the totality of the circumstances, including the fact
    that the informers reliability had been demonstrated in the past, the issuing
    justice was justified in authorizing the warrant naming Mr. Mahal as a target
    for the interception of his telecommunications.

The Arguments on Appeal

[57]

The
    appellant says that a distinction exists between the obligation to name a
    person in the supportive affidavit and the basis upon which a person may be
    named in an authorization.

[58]

The
    appellant acknowledges that s. 185(1)(e) of the
Criminal Code
enacts
    the standard for including persons as knowns in the supportive affidavit.
    That standard, the appellant admits, was met in this case because interception
    of the appellants private communications may assist in the investigation of
    named offences.

[59]

For
    a person to be named as a target in the authorization, however, the appellant
    says that the affidavit had to provide reasonable grounds for the belief that
    the interception of his private communications
would
afford evidence
    of the commission of a listed offence. And the affidavit never attained this
    standard because the information on which it was based, the unconfirmed
    speculation of confidential informants, was neither more nor less than rumour
    and innuendo. Further, the appellant urges, the contents of the affidavit could
    not sustain a reasonably grounded belief that the parties would discuss the
    commission of historical, peripheral offences during the currency of the
    authorization.

[60]

In
    the result, the appellant says, the interception of his private communications
    under the authorization constituted a serious violation of his s. 8
Charter
rights that warranted exclusion of the evidence under s. 24(2).

[61]

The
    respondent points out that the argument advanced by the appellant in support of
    this ground of appeal was not raised at trial and rests on an erroneous legal
    foundation.

[62]

The
    respondent says that the standard to be applied to determine whether a person
    is known for the purposes of the supportive affidavit is the benchmark set by
    s. 185(1)(e) of the
Criminal Code
. This standard requires the
    inclusion of the names, addresses and occupations, if known, of all persons,
    the interception of whose private communications there are reasonable grounds
    to believe may assist the investigation of the offence. To be included as a
    known does
not
require reasonable grounds to believe that the person
    is implicated in a listed offence, or that the interception of the persons
    private communications will afford evidence of a listed crime.

[63]

The
    respondent submits that the appellant was properly included as a known person
    in the affidavit because investigators knew his identity and there was a
    sufficient basis to support a reasonably grounded belief that the interception
    of his private communications may assist them in their investigation. The
    requirements for similar inclusion in the authorization are no different than
    those in s. 185(1)(e). After all, the basis upon which, and the terms in which,
    an authorization is granted are founded on the contents of the affidavit.

[64]

The
    respondent takes the position that the
Criminal Code
recognizes two
    categories of persons for the purposes of the supportive affidavit and
    consequent authorization: knowns and unknowns. The test for naming any
    known persons, whether principal targets of the investigation or otherwise,
    is the same. No third category, a subset of knowns, is recognized by the
Code
.
    The requirements for an authorization refer to the investigation as a whole,
    not individual persons described in the affidavit or order.

The Governing Principles

[65]

The
    argument advanced by the appellant requires consideration of several basic
    principles at work in the authorization process, the role of the trial judge on
    authorization review and the interplay between the requirements of Part VI of
    the
Criminal Code
and the constitutional oversight of ss. 8 and 24(2)
    of the
Charter
.

[66]

Conventional
    authorizations to intercept private communications may be granted by a judge of
    the superior court of criminal jurisdiction on the basis of a written
    application signed by a specially designated agent of the appropriate federal
    or provincial Minister of the Crown and a supportive affidavit. The affidavit,
    which must satisfy the requirements of ss. 185(1)(c)-(h) of the
Criminal
    Code
, constitutes the evidentiary basis upon which the authorization
    sought will be granted or refused:
Garofoli
, at pp. 1443-1445;
Araujo
,
    at para. 46.

[67]

The
    interception of private communications is an investigative technique or
    procedure the object of which is to record what various speakers say. The words
    spoken may constitute evidence that can be proffered for reception in
    prosecutions that take place later. It will fall to the judge presiding in
    those proceedings to determine whether the evidence of intercepted private
    communications is relevant, material and admissible.

[68]

The
    interception of private communications constitutes a search or seizure for the
    purposes of s. 8 of the
Charter
, thus any statutory provisions that
    authorize these interceptions must conform to the minimum constitutional
    standards that s. 8 demands:
R. v. Duarte
, [1990] 1 S.C.R. 30. Section
    186(1)(a) complies with these standards. Before granting a conventional
    authorization, the authorizing judge must be satisfied by the supportive
    affidavit that there are reasonable and probable grounds to believe the
    following:

i.

A
    specified  crime has been or is being committed; and

ii.

That the
    interception of the private communications proposed will afford evidence of the
    crime.

Garofoli
, at p. 1451. The affidavit must also
    establish the requirements of s. 186(1)(b).

[69]

Electronic
    surveillance captures and preserves spoken words. People speak words. It should
    come as no surprise then that both the provisions that mandate the requirements
    of the supportive affidavit and those that govern the judicial authorization
    provide for the identification of the
persons
whose private
    communications are sought to be and may be intercepted under the order.

[70]

Section
    185(1)(e) requires the affidavit to include the names, addresses and
    occupations, if known, of all persons, the interception of whose private communications
    there are reasonable grounds to believe may assist the investigation of the
    offence. The test for naming involves two components. The first has to do with
    identity and the second with investigative assistance. The requirements are
    cumulative. If a person meets both of these criteria at the time the
    authorization is sought, he or she is a known person. If it is later proposed
    to adduce that persons intercepted private communications as evidence, that
    person must be described as a known person in the authorization:
R v.
    Chesson
, [1988] 2 S.C.R. 148, at p. 164.

[71]

The
    threshold for describing a person as a known in the supportive affidavit is a
    modest one. Investigators need not have reasonable and probable grounds to
    believe that the person was involved in the commission of an offence being
    investigated. Provided investigators know the identity of the person and have
    reasonable and probable grounds to believe that the interception of that
    persons private communications may assist the investigation of an offence,
    that person is a known for the purposes of s. 185(1)(e):
Chesson
, at
    p. 164;
Schreinert
, at para. 43; and
R. v. Nugent
(2005), 193
    C.C.C. (3d.) 191 (Ont. C.A.), at paras. 8-9.

[72]

The
    investigative assistance component in s. 185(1)(e) does not require that investigators
    determine (in advance) precisely how the known persons communications may
    assist in the investigation. Investigative omniscience or clairvoyance is
    unnecessary. It is enough that investigators have identified the person, and
    from the available evidence, have reasonable and probable grounds to believe
    that interception of his or her private communications may assist in their
    investigation:
Schreinert
, at para. 45.

[73]

For
    the purposes of s. 185(1)(e), a person is unknown if she or he does not meet
    the identity and investigative assistance requirements of the paragraph:
Chesson
,
    at p. 164. Admission of intercepted private communications of an unknown will
    depend on the inclusion and terms of a basket clause:
Chesson
, at pp.
    164-5.

[74]

Section
    186(1) describes the conditions precedent of which a judge of the superior
    court of criminal jurisdiction must be satisfied on the basis of the supportive
    affidavit, before an authorization may be given. The conditions precedent,
    which are cumulative, may be described for discussion purposes as probable
    cause (s. 186(1)(a)) and investigative necessity (s. 186(1)(b)).

[75]

The
    probable cause condition precedent in s. 186(1)(a) requires that the supportive
    affidavit satisfy the authorizing judge that there are reasonable and probable
    grounds to believe that a specified crime has been or is being committed and
    that the interception of the private communications sought under the order will
    afford evidence of a crime:
Garofoli
, at p. 1451;
Duarte
, at
    p. 45.

[76]

The
    investigative necessity requirement in s. 186(1)(b) relates to the
    investigation described in the affidavit as a whole, not to each known
    persons involvement in the offence:
Tahirkheli
, at para. 4;
Pham
,
    at paras. 85-86.

[77]

Section
    186(4) governs authorization content. Compliance with its terms is mandatory.
    Section 186(4)(c) requires that known persons whose communications are to be
    intercepted be identified in the authorization.

[78]

Nothing
    in s. 186(1) expressly requires that the probable cause or investigative
    necessity conditions precedent be met with respect to each known whose
    private communications are to be intercepted under the order. Grammatically,
    the impersonal pronoun, it, in s. 186(1)(a) refers to an authorization or,
    more fully, to the granting of an authorization under the section.

[79]

Section
    186(4)(c) does not contain any language that requires or suggests categories of
    known persons. Its requirement involves identification of any known persons
    whose private communications are to be intercepted under the authorization.

The Principles Applied

[80]

For
    reasons that I will explain, I would reject this ground of appeal.

[81]

First,
    it is s. 185(1)(e) that enacts the standard to be applied to determine whether
    a person is known for the purposes of the supportive affidavit. That standard
    is met, and the person should be described as a known, when investigators
    know of the existence of the person and have reasonable and probable grounds to
    believe that intercepting that persons private communications may assist the
    investigation for which authorized electronic surveillance is sought:
Chesson
,
    at p. 164;
Schreinert
, at para. 43.

[82]

Second,
    s. 185(1)(e) which provides an integral part of the evidentiary wherewithal for
    the findings required by s. 186(1) and the content demanded by s. 186(4)(c),
    does not distinguish, as the appellant seeks to do, between categories of
    known persons. The provision distinguishes between knowns and unknowns as
    explained in
Chesson
, not between primary and secondary targets or
    knowns. The absence of any language that expressly or by necessary
    implication supports or requires such a distinction tells heavily against such
    a requirement in either s. 186(1) or s. 186(4)(c) since it is the supportive
    affidavit that nourishes both.

[83]

Third,
    s. 185(1)(e) posits a nexus between the communications of known persons and
    the offences under investigation. The section captures the nexus in its terms
    may assist in the investigation of the offence. The term offence refers to
    the offences described in the affidavit (s. 185(1)(a)), stated in the
    authorization (s. 186(4)(a)), and defined in s. 183.

[84]

The
    appellant invokes the decision in
R. v. Chow
, 2005 SCC 24, [2005] 1 S.C.R.
    384, to support his submission that the standard for inclusion as a known
    described in
Chesson
has been modified to require that the
    interception of a knowns private communications 
would
assist in
    the investigation, rather than may assist: see
Chow
, at para. 34.

[85]

I
    disagree.
Chow
did not overrule
Chesson
or purport to
    interpret the statutory may assist as if it read would assist. The point in
Chow
was that Chow was not connected to the investigation of the
    offences for which the authorization was granted, thus could
not
have
    been included in the order as a known because of an absence of evidence on
    the investigative assistance aspect of s. 185(1)(e).

[86]

The
    appellant appears to suggest that there is a difference between being a known
    for the purposes of the affidavit requirement in s. 185(1)(e) and a known for
    the purpose of inclusion in the authorization under s. 186(4)(c). Again, I do
    not agree.

[87]

The
    affidavit is the evidentiary foundation that must satisfy the requirements of
    s. 186(1) before an authorization may be granted. To accede to the appellants
    position would mean that an affidavit, fully compliant with the requirements of
    s. 185(1)(e), would not satisfy s. 186(1)(a). The illogic of the argument
    betrays its legitimacy.

[88]

The
    dual standard proposed by the appellant would also contravene the principle
    expressed most clearly in connection with the investigative necessity
    requirement in s. 186(1)(b), that the requirement must be met with respect to
    the investigation as a whole, not in relation to individuals described as
    knowns. To accede to the appellants argument would be to require such an
    individualized showing for the probable cause condition in s. 186(1)(a). This
    makes no sense. The legislation does not warrant one interpretation for one
    condition precedent and a different interpretation for the other, when the requirements
    are linked together by the conjunctive and.

[89]

Section
    186(4)(c) also fails to provide any support for the distinction created by the
    appellant.

[90]

I
    am satisfied that neither the provisions of Part VI nor the controlling
    jurisprudence support the creation of two classes of known persons in
    authorizations. The test for including any named person in the supportive
    affidavit and consequent authorization is a threshold described in
Chesson
.
    The distinction between Principal Known Persons and Other Known Persons may
    serve other useful purposes in an authorization, but neither the statute nor
    controlling jurisprudence requires or furnishes a legal basis for such a
    distinction.

Ground #3: The Live Monitoring Issue

[91]

The
    final ground of appeal requires an examination of the language used in both
    authorizations. The argument advanced here was not raised during the pre-trial
    motions to determine the admissibility of the intercepted private
    communications as evidence. It only surfaced after the appellant had been found
    guilty, had discharged his trial counsel, and had retained current counsel who
    sought to have the trial judge re-open the proceedings to permit the argument
    to be advanced. The trial judge refused to do so.

[92]

To
    appreciate the nature of the argument now developed requires brief reference to
    the terms of the authorizations and the ruling of the trial judge.

The Authorizations

[93]

Paragraph
    3 of each authorization described the persons whose private communications
    could be intercepted under the order. The names of these persons, as well as
    their dates of birth, addresses and occupations, if known, were listed under
    two headings:

A  Principal Known Persons

B  Other Known Persons

[94]

The
    paragraph also permitted the interception of the private communications of
    unknown persons, provided those interceptions were made at any place listed in
    paragraph 4 or over any device listed in paragraph 5. The applicants name
    appeared under the category Principal Known Persons.

[95]

Paragraph
    4 described the places at which the communications of the persons listed in
    paragraph 3 could be intercepted. The places were listed under several
    sub-headings or categories:

A  Residences;

B  Business locations;

C  Vehicles;

D  Public Telephones;

E  Anticipated locations for interceptions after named parties
    are placed in custody; and

F  Other places.

[96]

Paragraph
    6 of each authorization, entitled OTHER TERMS AND CONDITIONS, contains several
    subparagraphs relating to the execution of the authorization. The following two
    are of importance here:

c.       Interception at the Business Places and Other Places
    in paragraph 4, shall be accompanied by live visual surveillance, or live audio
    monitoring. The interception of a communication shall be discontinued once it
    is determined that none of the persons in paragraph 3A is a party to it.
    However, interception may be resumed at reasonable intervals to determine
    whether such a person has become a party to the communication. If so, then the
    interception may continue.

d.       A communication shall not be intercepted at any Public
    Telephone in paragraph 4(d), or any other public telephone, unless there are
    reasonable grounds to believe that one of the persons in paragraph 3A is, or is
    about to be, a party to the communication. The interception of a communication
    shall be live monitored and where practicable, be accompanied by visual surveillance
    and be discontinued once it has been determined that none of the persons in
    paragraph 3A is a party to the communication. However, the interception of a
    communication may be resumed at reasonable intervals to determine whether any
    of the persons in paragraph 3A has become a party to the communication. If it
    is determined that any such person is a party to the communication, then the
    interception may continue.

The Rulings of the Trial Judge

[97]

The
    trial judge referred to the relevant terms of each authorization in dismissing
    the application to re-open proceedings. He concluded:

For those charged with the responsibilities of carrying out the
    provisions of the order of Justice Nordheimer, the use of the phrases business
    location in section 4(b) of the order and business places in section 6(a) of
    the order, are simply and logically interchangeable terms of designation,
    conveying the same generic meaning namely, that it is the named business
    entity, positionally pinpointed by the address contained in the order, that is
    to be the target of the wiretap sought.

To conclude that other places in section 6(a) of the order is
    to be interpreted so as to include all interceptions ordered under section 4,
    except those on businesses, particularly when those other places are
    specifically designated in section 4 of the order, is to not only create an
    unnecessary and redundant reference to the use of the preceding words business
    places in the same sentence, but is to create a drafting anomaly which would
    lead to ambiguity in the meaning of the order, especially when compared to the
    clarity of the language used in section 11 of the order, where reference to
    the places referred to in paragraph 4 above, is clearly intended to be all
    encompassing.

If section 6(c) were to be interpreted to include all items
    enumerated in section 4, then specific references to business places and
    other place would not only not have been necessary, but would not have been
    made.

The Arguments on Appeal

[98]

The
    appellant says that paragraph 6c of the authorization required live monitoring
    at every place described in paragraph 4, not just those places listed or
    described under the headings Business locations and Other places in
    sub-paragraphs 4b and 4f. The terms Business place and Other places in
    paragraph 6c do not correspond to the language used in paragraphs 4b and 4f,
    thus should receive their plain and ordinary meaning that encompasses every
    place in paragraph 4. Words of limitation appear elsewhere in each
    authorization where restrictions are imposed. They do not appear here.

[99]

The
    appellant points out that the construction of sub-paragraph 6c that he proposes
    is consistent with the fundamental principle that authorized invasions of
    privacy ought to be scrupulously confined to minimize interceptions of the
    communications of innocent third parties. At the very least, the language in
    sub-paragraph 6c is ambiguous and should be interpreted in a way that
    minimizes, not expands unwarranted intrusions.

[100]

The respondent
    submits that the argument advanced here was not raised prior to conviction and
    should not have been entertained by the trial judge on the application to
    re-open proceedings after the finding of guilt, at least absent a claim of
    ineffective assistance of counsel.

[101]

The respondent
    says that, in any event, the trial judge was right to reject the submission.
    The minimization clause in paragraph 6c, properly read in the context of the
    authorization as a whole, required live monitoring only at the business places
    and other places listed or described under the categories Business locations
    and Other places in paragraph 4. The authorization distinguished among the
    various places where interceptions could be made. The uppercase lettering
    Business Places and Other Places, refers to titles, not to adjectives and
    common nouns.

[102]

The respondent
    contends that the construction she advances is in harmony with the principle of
    minimizing invasions of privacy of others outside the persons targeted.
    Business locations and other places have legitimate uses and interceptional
    activity there should be confined to the communications of those targeted in
    the authorization. The respondent also notes that if the appellants
    interpretation of sub-paragraph 6c is correct, paragraph 6d, which imposes
    restrictions for public telephones, is redundant.

The Governing Principles

[103]

The
    determination of this ground of appeal reduces to a consideration of the
    specific terms contained in the authorizations under which the interceptions
    were made. Yet we gain some help from a brief reference to the statutory
    requirements for authorization content and the place that minimization occupies
    under Part VI.

[104]

As we saw
    earlier, s. 186(4) governs the content of conventional authorizations. The
    subsection uses mandatory language. Section 186(4)(c) imposes requirements that
    govern
who
may be intercepted,
where
the interceptions may be
    made, and
how
the interceptions may be carried out. In some instances,
    the obligations are conditional (if known... if a general description of that
    place can be given...). Some requirements are more specific than others
    (identity...generally described...general description...).

[105]

Section 186(4)
    permits, but does not require the inclusion of terms and conditions in an
    authorization. To engage this discretion, the authorizing judge must conclude
    that the terms and conditions are advisable in the public interest.

[106]

Unlike s.
    2518(5) of Title III of the
Omnibus Crime Control and Safe Streets Act
,
    18 U.S.C.S. (2006), Part VI of the
Criminal Code
, in particular s.
    186(4), does not
require
inclusion of a minimization term in an
    authorization. The language of s. 186(4)(d) is sufficiently expansive, however,
    to permit inclusion of minimization terms:
R. v. Thompson
, [1990] 2 S.C.R.
    1111, at pp.1130-1131.

[107]

It is
    self-evident that interceptions at some places, for example public telephones
    or places of business, pose a greater risk than others that invasions of
    privacy of unrelated third parties will occur. These locations are ripe for
    minimization clauses and the failure to include them may, in some cases at
    least, render the authorization unreasonable:
Thompson
, at p. 1144.

The Principles Applied

[108]

This ground of
    appeal fails for three reasons.

[109]

First, paragraph
    4 of the authorizations generally describes the places of interception as
    required by s. 186(4)(c) of the
Criminal Code
. This description
    includes several categories, or types of places, among them Business
    locations and Other places. Although the minimization term in paragraph 6c
    does not coincide precisely with the language Business locations in paragraph
    4B, a location is a place and business location is a place where business
    is done. To hold otherwise is to sacrifice substance for form. Nothing else in
    paragraph 4 remotely resembles Business places. This construction also rests
    comfortably with the need to restrict the invasion of privacy of third parties
    to what is necessary to achieve legitimate law enforcement goals.

[110]

Second, to adopt
    the interpretation proposed by the appellant would render paragraph 6d of each
    authorization redundant. If paragraph 6c requires live monitoring at every
    place described under the heading PLACES in paragraph 4, there would be no
    need for paragraph 6d.

[111]

Third, to adopt
    the interpretation proposed by the appellant would be to interpret paragraph 6c
    as if it read:

Interception at any place described in paragraph 4

rather than as it is written.

CONCLUSION

[112]

For these
    reasons, I would dismiss the appeal.

Released: October 5, 2012 RPA

David
    Watt J.A.

I
    agree Robert P. Armstrong J.A.

I
    agree Edward Then R.S.J. (
ad hoc
)





[1]
The first authorization is styled Section 186 Authorization to Intercept
    Communications and Related Orders and the second, Section 186 Expansion
    Authorization to Intercept Communications and Related Orders.


